Citation Nr: 0414640	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  95-37 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder, 
secondary to Agent Orange exposure in service.

3.  Entitlement to service connection for migraine headaches, 
secondary to Agent Orange exposure in service.

4.  Entitlement to service connection for memory loss, 
personality disorder, and temper trouble, secondary to Agent 
Orange exposure in service.

5.  Entitlement to service connection for eyesight trouble, 
secondary to Agent Orange exposure in service.

6.  Entitlement to service connection for hepatitis, 
secondary to Agent Orange exposure in service.

7.  Entitlement to service connection for sinus problems, 
secondary to Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1968 to November 
1971.  He had service in the Republic of Vietnam from July 
1969 to July 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
post-traumatic stress disorder (PTSD). 

Also on appeal is a September 1994 rating decision which 
denied service connection for a skin disorder, migraine 
headaches, an acquired psychiatric disorder claimed as memory 
loss, personality disorder and temper trouble, eyesight 
trouble, hepatitis and sinus problems, all claimed secondary 
to Agent Orange exposure in service.  These issues were 
previously before the Board in August 1998 when they were 
remanded for additional development.  Unfortunately, the 
requested development was not completed and another remand is 
required.  As will be discussed below, the veteran's appeal 
of these claims is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal of the 
claim for service connection for PTSD. 

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred as the result of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim for service connection for a PTSD by 
means of letters sent November 1995 and April 2002, in the 
August 2002 rating decision and in the December 2002 
statement of the case.  

In the April 2002 letter, the RO informed the veteran that in 
order to establish service connection for a disability, the 
evidence must show (1) a disease or injury in service; (2) a 
current disability; and (3) a relationship between the 
current disability and the disease or injury in service, 
which was usually shown by medical evidence, to include a 
medical opinion.  In the December 2002 statement of the case, 
the RO informed the veteran that service connection for PTSD 
required medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  The veteran was informed that 
the available evidence did not show a confirmed diagnosis of 
post-traumatic stress disorder which would permit a finding 
of service connection.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the April 2002 letter, the RO informed the 
veteran that it must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other federal agencies.  The RO further informed 
the veteran that as long as he provided enough information 
about these records, VA would assist in obtaining them, but 
noted that he had the ultimate responsibility to make sure 
that these records were received by VA.  The RO also told him 
that it would assist him by providing a medical examination 
or obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  The RO asked the 
veteran to tell it about any additional information or 
evidence that he wanted VA to try to get for him.  He was 
asked to complete and return the enclosed VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, for 
all non-VA medical evidence that had not been previously 
submitted to VA.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO did not obtain the service medical 
records; however, as the medical evidence shows that the 
veteran does not have PTSD, a necessary element of the 
veteran's claim is missing.  Obtaining the service medical 
records could not possibly substantiate the veteran's claim, 
absent evidence of a current disability.  Further, the 
veteran has indicated that he did not receive psychiatric 
treatment during service.  As such, no reasonable possibility 
exists that the service medical records could substantiate 
the veteran's claim for PTSD, and VA's failure to obtain 
these records is not a breach of the duty to assist the 
veteran.  In an April 2002 statement, the veteran indicated 
that all of his treatment has been at VA medical center, and 
VA has obtained these records.  Additionally, in connection 
with the duty to assist, VA provided compensation and pension 
examinations in April and August 2002, and conducted a social 
and industrial survey in May 2002 in connection with his 
claim.  The veteran provided testimony in a personal hearing 
before a hearing officer at the RO in February 2003.  
Although the records show that the veteran is in receipt of 
social security disability, he specifically indicated in his 
February 2003 personal hearing that this was unrelated to his 
mental condition.  As noted above, VA's duty to assist does 
not extend to obtaining records which are not relevant and 
could not possibly substantiate the veteran's claim.  See 
38 C.F.R. § 3.159(c).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
notice was provided the veteran in an April 2002 letter, 
prior to the initial August 2002 adjudication.  The Court 
further held in Pelegrini that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Any failure to adhere to the requirements of 
the VCAA has not resulted in any detriment to his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Decision

Factual Background

The veteran's discharge papers show that he served in Vietnam 
from July 1969 to July 1970.  In September 1995, the veteran, 
who already had a pending claim on appeal for a psychiatric 
condition manifested by memory loss, personality disorder and 
temper trouble as a result of Agent Orange exposure in 
service, filed a claim for service connection for PTSD.  In a 
January 1996 letter, he indicated that while in Vietnam, he 
was assigned to a construction battalion, building or 
repairing roads and bridges.  He claimed that he was 
frequently attacked during the day and night, and many of his 
companions were badly wounded and one was killed.

In a February 1989 VA Agent Orange protocol examination, the 
examiner noted no serious neuropsychiatric complaints.  In 
February 1996, the veteran was seen at the VA outpatient 
clinic with complaints of anxiety, depression, loss of 
control, flashbacks about combat experience, crying spells, 
loss of memory and family problems.  He was referred for a 
psychiatric evaluation to rule out PTSD.  On psychiatric 
evaluation in March 1996, the veteran described his duty as a 
combat engineer which was to fix the damage done to roads and 
bridges from bombing.  He described being under fire several 
times while driving a truck.  He denied any current 
psychiatric treatment.  After a motorcycle accident in 1991, 
he had been aggressive, unstable, ill humored and tense about 
his financial situation.  He described problems with his 
children.  On observation, the veteran was coherent and 
logical, and there were no delusions, ideas of reference, or 
depression.  There was no history of aggression, crying 
spells, crying after recalling the war or telling about 
Vietnam.  The assessment was anxiety disorder, and "PTSS to 
explore further".  He continued treatment at the VA Family 
Mental Health Clinic.  

In July 2001, the veteran was seen with complaints of 
increased anxiety, ill humor and having problems dealing with 
his family situation.  He was referred for a psychiatric 
evaluation.  An August 2001 intake note shows that the 
veteran was referred to the VA Day Hospital program due to 
poor impulse control and anxiety secondary to family 
conflicts.  The veteran reported that lately he had been 
having some problems with his adult sons and this was 
exacerbating his condition, causing increased anxiety, 
flashbacks, nightmares and poor impulse control.  On mental 
status examination he was alert and oriented times three, 
coherent, logical and relevant, very talkative, with anxious 
mood and affect, with no perceptual distortions, and no 
suicidal or homicidal ideations.  He was noted on assessment 
to be a patient with a history of PTSD suffering an 
exacerbation of his condition secondary to family problems.  
A diagnostic impression of PTSD was then entered.

In conjunction with the veteran's claim, the veteran was 
provided an initial VA compensation and pension examination 
in April 2002.  A very thorough history was elicited from the 
veteran, including a detailed description of both his family 
and military history.  Based on this history, it was decided 
to conduct a Social Field Survey to obtain additional 
information, and request an examination by a Board of two 
psychiatrists to clarify the diagnosis.  A social and 
industrial survey was also conducted in May 2002, and an 
addendum prepared in August 2002 following a review of the 
veteran's claims folder and his medical record.  In the 
August examination, the veteran again described his military 
history; however, the examiners noted that it was "very 
important to mention that the veteran does not describe any 
specific stressor event."  On mental status examination, the 
veteran was relevant and coherent in his answers and in full 
contact with reality.  There was no evidence of delusions or 
hallucinations.  He became overtly cryful every time he made 
reference to experiences of physical and emotional abuse 
mostly from his father during his childhood and adolescent 
years.  He indicated difficulty dealing with his wife and 
children, and anxiety regarding his medical condition which 
included recent diagnosis and treatment for a malignant liver 
tumor.  He described experiences in Vietnam of having seen 
fellow soldiers killed by enemy fire, being under fire 
especially while going in convoys, and having memories about 
this when he saw accidents or any situation where blood was 
involved.  The examiners noted that there was "absolutely no 
evidence of any dissociative episodes . . . [or] avoidance of 
stimuli related to these experiences."  His displayed affect 
was deemed to be adequate, mood superficially anxious, but 
underneath he was noted to be definitely depressed.  It was 
the unanimous opinion of both psychiatrists that the veteran 
did not fulfill the diagnostic criteria for PTSD.  His 
diagnosis was dysthymia with superficial anxiety.  The 
examiners further noted that the veteran appeared to be 
affected by stressors related to his family life which were 
more traumatic than those stressors described in relation to 
his Vietnam experiences.

VA outpatient treatment psychiatric progress notes from June 
and September 2002 show that the veteran underwent 
psychiatric evaluation as part of a routine follow-up.  In 
June, the veteran was noted to be anxious, depressed, but in 
contact with reality.  In September, his psychiatric 
complaints were noted in their entirely to be war related 
nightmares and flashbacks.  Following a psychiatric 
examination which consisted entirely of checked boxes next to 
a list of standard responses in the areas of thought content, 
thought process, sensorium, memory, judgment and insight, the 
examiner diagnosed PTSD in both the June and September 
evaluations.

In February 2003, the veteran described his service in 
Vietnam in a personal hearing before a hearing officer at the 
RO.  He testified that he was in a construction company, with 
his main work being the construction of towers, bridges and 
roads.  He described one incident where his convoy was 
ambushed and a friend was wounded.  The veteran noted that he 
was in receipt of Social Security disability; however, this 
was not related to his mental condition but to a work related 
accident.

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  While this appeal was pending, the 
applicable regulations regarding service connection for PTSD, 
38 C.F.R. § 3.304(f), were amended on June 18, 1999, 
effective March 7, 1997.  Prior to this amendment, 
regulations required a "clear diagnosis" of PTSD.  
38 C.F.R. § 3.304(f) (1998).  The Board will apply the 
current regulations to the veteran's claim, as this is the 
version more favorable to the veteran's claim.  
Analysis

Service connection is not warranted for PTSD because the 
competent medical evidence does not reasonably support a 
diagnosis of PTSD.  The veteran was thoroughly evaluated by a 
Board of VA psychiatrists in 2002 specifically to determine 
whether or not he had PTSD; the Board gave a unanimous 
opinion that the veteran did not fulfill the diagnostic 
criteria for PTSD.  The examiners noted the veteran's 
description of his experiences in Vietnam of seeing fellow 
soldiers killed by enemy fire, and being himself under fire, 
as well as his description of memories of these events when 
he would see accidents or any situation where blood was 
involved.  However, they noted that there was "absolutely no 
evidence of any dissociative episodes . . . [or] avoidance of 
stimuli related to these experiences" and pointed out that 
the veteran appeared to be affected by stressors related to 
his family life which were more traumatic than those 
stressors described in relation to his Vietnam experiences.  
He was diagnosed with dysthymia with superficial anxiety.

The Board has also considered the results of a March 1996 
psychiatric evaluation, for which the veteran was referred to 
rule out PTSD.  He described his experiences in Vietnam, 
including being under fire several times while driving a 
truck.  He also described a motorcycle accident in 1991 after 
which he became aggressive, unstable, ill humored and tense.  
Following examination, the assessment was anxiety disorder, 
and "PTSS to explore further."  It is evident that the 
examiner considered this a provisional diagnosis, and that 
there was an absence of sufficient evidence to confirm a 
diagnosis of PTSD.

In August 2001, the veteran was admitted to the VA Day 
hospital program, primarily due to anxiety relating to family 
problems.  He was provided a mental status examination, and 
noted on assessment to be a patient with a history of PTSD 
suffering an exacerbation of his condition secondary to 
family problems.  This does not constitute a diagnosis of 
PTSD, as it is nothing more that the veteran's history as 
related to the examiner.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In this case, the notation of a "history of PTSD" 
with accompanying diagnostic impression of PTSD, even by a 
medical professional, has little probative value.

The Board notes that two subsequent VA outpatient psychiatric 
evaluations in June and September 2002 also show diagnoses of 
PTSD.  However, these were at best cursory, and rendered in 
conjunction with his psychiatric treatment rather than in an 
attempt to confirm his diagnosis.  Both evaluations noted 
only a few brief complaints, and psychiatric examination 
consisted entirely of checked boxes next to a list of 
standard psychiatric evaluative criteria.  In contrast, the 
report of VA examination in August 2002 was rendered 
specifically to answer the question of whether the veteran 
has PTSD, and followed a thorough review of the veteran's 
medical record, personal history, mental evaluations of the 
veteran in April 2002 and August 2002, as well as the results 
of a social and industrial survey conducted in May 2002.  It 
is far more complete than either of the outpatient 
assessments, or the March 1996 psychiatric evaluation which 
diagnosed "PTSS to explore further."  The opinion of the 
board of two psychiatric examiners expressed in the August 
2002 addendum is clearly the most probative evidence of 
whether the veteran has PTSD.  

Without a current disability, there is nothing to service 
connect.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 2002); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  

The Board has considered the veteran's statements regarding 
the diagnosis of his PTSD; however, this is not competent 
evidence to show that he has PTSD incurred in service.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
not shown that the veteran possesses the requisite medical 
training to comment on the diagnosis and etiology of PTSD.  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2003).


ORDER

Service connection for PTSD is denied


REMAND

As noted above, the issues of entitlement to service 
connection for a skin disorder, migraine headaches, an 
acquired psychiatric disorder claimed as memory loss, 
personality disorder and temper trouble, eyesight trouble, 
hepatitis and sinus problems, all claimed as secondary to 
exposure to Agent Orange in service, were remanded by the 
Board to the RO in August 1998 for additional development to 
include obtaining the service medical records.  There is 
indication that service medical records were requested but 
there is no indication of any response to the request or 
specific follow-up activity.  Since a remand by the Board 
confers on the appellant, as a matter of law, the right to VA 
compliance with the terms of the remand order, another remand 
is in order.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO should attempt to locate the 
veteran's service medical records and 
associate these with the claims file.  
The RO should continue until the records 
are obtained, or it is evident that any 
further attempt would be futile, and the 
claims folder should be so notated.

2.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information. 

3.  The RO should readjudicate the issues 
of entitlement to service connection for 
a skin disorder, migraine headaches, an 
acquired psychiatric disorder claimed as 
memory loss, personality disorder and 
temper trouble, eyesight trouble, 
hepatitis and sinus problems, all claimed 
secondary to Agent Orange exposure in 
service.  This should include 
consideration of all evidence of record, 
including any evidence added to the 
record since the October 2002 
supplemental statement of the case.  If 
the benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations, not 
previously provided, pertaining to the 
claim.  The appropriate period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that he should submit any pertinent 
evidence he has in his possession.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



